Name: Commission Regulation (EC) No 927/2001 of 11 May 2001 concerning tenders submitted in response to the invitation to tender for the export to certain third European countries of wholly milled round, medium and long grain A rice issued in Regulation (EC) No 2282/2000
 Type: Regulation
 Subject Matter: trade;  trade policy;  Europe
 Date Published: nan

 Avis juridique important|32001R0927Commission Regulation (EC) No 927/2001 of 11 May 2001 concerning tenders submitted in response to the invitation to tender for the export to certain third European countries of wholly milled round, medium and long grain A rice issued in Regulation (EC) No 2282/2000 Official Journal L 130 , 12/05/2001 P. 0004 - 0004Commission Regulation (EC) No 927/2001of 11 May 2001concerning tenders submitted in response to the invitation to tender for the export to certain third European countries of wholly milled round, medium and long grain A rice issued in Regulation (EC) No 2282/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 1667/2000(2), and in particular Article 13(3) thereof,Whereas:(1) An invitation to tender for the export refund on rice was issued under Commission Regulation (EC) No 2282/2000(3).(2) Article 5 of Commission Regulation (EEC) No 584/75(4), as last amended by Regulation (EC) No 299/95(5), allows the Commission to decide, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, to make no award.(3) On the basis of the criteria laid down in Article 13 of Regulation (EC) No 3072/95 a maximum refund should not be fixed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1No action shall be taken on the tenders submitted from 4 to 10 May 2001 in response to the invitation to tender for the export refund on wholly milled round, medium and long grain A rice to certain third European countries issued in Regulation (EC) No 2282/2000.Article 2This Regulation shall enter into force on 12 May 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 193, 29.7.2000, p. 3.(3) OJ L 260, 14.10.2000, p. 10.(4) OJ L 61, 7.3.1975, p. 25.(5) OJ L 35, 15.2.1995, p. 8.